Citation Nr: 1134739	
Decision Date: 09/16/11    Archive Date: 09/23/11

DOCKET NO.  08-03 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress disorder (PTSD).  

2.  Entitlement to an increase in a 30 percent rating for recurrent subluxation of the left knee.  

3.  Entitlement to an increase in a 10 percent rating for osteoarthritis of the left knee with internal derangement.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The Veteran had active service from March 1974 to March 1976.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2007 RO rating decision that denied service connection for PTSD.  By this decision, the RO also denied an increase 30 percent rating for recurrent subluxation of the left knee and denied an increase in a 10 percent rating for osteoarthritis of the left knee with internal derangement (listed as osteoarthritis, left knee, with internal derangement, postoperative).  

In pertinent part of an October 2009 decision, the RO essentially reopened the Veteran's claim for entitlement to service connection for a psychiatric disorder, and granted service connection and a 70 percent rating for a major depressive disorder, effective November 26, 2008.  Despite the award of service connection and a 70 percent rating for major depressive disorder, the Veteran desires to continue his appeal as to the issue of entitlement to service connection for PTSD.  

In a July 2011 informal hearing presentation, the Veteran's representative appeared to raise the issue of entitlement to an effective date earlier than November 26, 2008, for the award of service connection for major depressive disorder, and also raised the issue of entitlement to a total disability rating based on individual unemployability (TDIU rating).  Those issues are not before the Board, and are referred to the RO for appropriate action.

The issues of entitlement to an increase in a 30 percent rating for recurrent subluxation of the left knee and entitlement to an increase in a 10 percent rating for osteoarthritis of the left knee with internal derangement are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDING OF FACT

The preponderance of the evidence does not show that the Veteran currently suffers from PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R 3.303, 3.304 (2010).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  This notice requires VA to indicate which portion of that information and evidence is to be provided by the claimant and which portion VA will attempt to obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the claimant about the information and evidence not of record that is necessary to substantiate the claim.  It should also inform the claimant about the information and evidence that VA will seek to provide, and the information and evidence the claimant is expected to provide.  See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in November 2006, a rating decision in May 2007, a statement of the case in December 2007, a rating decision in October 2009, and a supplemental statement of the case in January 2010.  These documents discussed specific evidence, the particular legal requirements applicable to the claim, the evidence considered, the pertinent laws and regulations, and the reasons for the decision.  VA made all efforts to notify and to assist the appellant with regard to the evidence obtained, the evidence needed, and the responsibilities of the parties in obtaining the evidence.  The Board finds that any defect with regard to the timing or content of the notice to the appellant is harmless because of the thorough and informative notices provided throughout the adjudication and because the appellant had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  There has been no prejudice to the appellant, and any defect in the timing or content of the notices has not affected the fairness of the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically declining to address harmless error doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has satisfied its duty to notify the appellant.  The case was last readjudicated in a May 2010 supplemental statement of the case.  

In addition, all relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant evidence.  VA has also obtained a medical examination in relation to this claim.  Thus, the Board finds that VA has satisfied both the notice and duty to assist provisions of the law.  


Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  Service connection for a "chronic disease," such as psychoses, may be granted if manifest to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and medical evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The chronicity provision of 38 U.S.C.A. § 3.303(b) is applicable where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has such condition.  Such evidence must be medical unless it relates to a condition as to which, under the Court's case law, lay observation is competent.  Savage v. Gober, 10 Vet. App. 488, 498 (1997).  In addition, if a condition noted during service is not shown to be chronic, then generally a showing of continuity of symptomatology after service is required for service connection.  38 U.S.C.A. § 3.303(b).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) [i.e. under the criteria of DSM-IV]; a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  

When the evidence does not establish that a veteran is a combat veteran, his assertions of service stressors are not sufficient to establish the occurrence of such events.  Rather his alleged service stressors must be established by official service record or other credible supporting evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 Vet. App. 283 (1994).  

Where service medical records are not available, the Board's obligation to explain its findings and conclusions and to consider the benefit-of-the-doubt rule is heightened.  Pruitt v. Derwinski, 2 Vet. App. 83 (1992); O'Hare v. Derwinski, 1 Vet. App. 365 (1991).  

The Veteran claims service connection for PTSD, as a result of his period of service.  He specifically alleges, as a stressor, that his wife, who was pregnant, died from carbon monoxide poisoning in April 1975 during his period of service.  

The Veteran's DD Form 214 indicates that he was not awarded decorations evidencing combat.  He had six months and twelve days of foreign and/or sea service and he served in Korea from October 1974 to April 1975.  His occupational specialty was listed as a radio-teletype operator.  

As noted above, the Veteran is already service connection for a major depressive disorder.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record).  The Veteran, however, desires to continue his appeal as to the issue of entitlement to service connection for PTSD.  Therefore, the Board will solely address that issue.  

The Veteran's available service treatment records show that he was treated for psychiatric problems during service.  A November 1975 consultation report noted that the Veteran reported that he disliked crowds and that he was nervous.  It was noted that, therefore, an evaluation was requested.  The impression was mild depression and anxiety.  The examiner indicated that the Veteran was aware of being nervous at times, but that he was unable to pinpoint the cause of his anxiety.  The examiner stated that the Veteran was less aware of his feelings of depression, which seemed to be tied to the recent death of his wife.  It was noted that the Veteran would be followed at a mental health clinic for psychotherapy to help him become more aware of his feelings and the causes of his anxiety.  The examiner reported that no medication would be prescribed at that time.  

On a medical history form at the time of a November 1976 examination, apparently for National Guard purposes, the Veteran checked that he did not suffer from depression or excessive worry, or from any nervous trouble.  The reviewing examiner also did not refer to any psychiatric problems, including PTSD.  The Objective November 1976 examination report, apparently for National Guard purposes, included a notation that the Veteran's psychiatric evaluation was normal.  

Post-service private and VA treatment records show treatment for disorders, including variously psychiatric problems, but do not show treatment for PTSD.  The first post-service evidence of record of any possible reference to PTSD was in July 2006.  

A July 2006 VA nursing note indicated that the Veteran underwent screening for PTSD.  The examiner indicated that the PTSD screen was negative and that the Veteran did not answer "yes" to any of the questions.  

An August 2009 VA psychiatric examination report noted that the Veteran's claims file was reviewed.  The Veteran reported that he served in the Army from March 1974 to March 1976 and that he was honorably discharged with a rank of E3.  He denied that he had any particular stressors related to his military combat duties.  The Veteran indicated that he was stationed in Korea and that he had his wife join him at that time.  He reported that he had been married for approximately eight months.  The Veteran related that while staying in Korea, his wife accidentally killed herself through carbon monoxide poisoning.  He stated that the loss of his wife was very traumatic and that he sought mental health treatment.  The Veteran reported that he had never gotten over the loss of his wife and that he thought about her every day.  He stated that three quarters of his unhappiness and anxiety related to his unresolved issues of grief related to the loss of his wife.  It was noted that the Veteran also related some of his unhappiness to his pain and medical issues.  

The Veteran reported that he was admitted at a VA facility in "1988" secondary to depression and anxiety.  He stated that he was diagnosed with a "psychosis", but the examiner noted that the Veteran explained that what he actually meant agoraphobia.  The Veteran stated that he began to experience panic attacks when he was approximately twenty-five years old and that the panic attacks had continued over the years.  He remarked that his panic attacks presently occurred approximately once or twice per month.  The Veteran indicated that he had a tendency to avoid social situations for fear that he would embarrass himself due to a panic attack and that he would not be able to easily extract himself.  

The Veteran reported that he was last employed in 1985 and that he drove a truck at that time.  He stated that he performed those duties for approximately nine years.  He indicated that he left that position because he was having problems being around people.  The Veteran remarked that he had been battling panic attacks and worsening agoraphobia.  He stated that he had not been employed since 1985.  

The examiner reviewed the Veteran's medical history in some detail.  The diagnoses were major depressive disorder, moderate; panic disorder with agoraphobia; and alcohol dependence (in reported five year remission).  The examiner indicated that the Veteran demonstrated symptoms that in range and intensity met the diagnostic criteria for major depression of moderate severity.  The examiner stated that the Veteran was also demonstrated recurrent panic attacks and moderate agoraphobic avoidance.  The examiner reported that the Veteran's panic disorder condition appeared to be highly related to the stress associated with his unresolved issues related to his wife's passing.  The examiner indicated that the Veteran's records showed that he was experiencing depression and anxiety in the military secondary to the loss of his wife, and that, unfortunately, the loss of his wife had continued to be a significant problems for him over the years.  It was noted that the Veteran viewed that incident as the primary source of his current depression.  The examiner commented that he believed that "the [Veteran's] current level of depression and anxiety [stemmed] from stressors that were encountered in the military (unrelated to his actual military duties, but to the death of his wife while he was in the military)."  

The Board observes that the medical evidence fails to indicate that the Veteran has been diagnosed with PTSD.  The August 2009 psychiatric examination report related diagnoses of major depressive disorder, moderate; panic disorder with agoraphobia; and alcohol dependence (in reported five year remission).  The examiner, after a review of the Veteran's claims file, specifically indicated that he believed that "the [Veteran's] current level of depression and anxiety [stemmed] from stressors that were encountered in the military (unrelated to his actual military duties, but to the death of his wife while he was in the military)."  PTSD was not diagnosed at that time.  As discussed above, the Veteran is already service-connected for a major depressive disorder.  

The Board notes that the Veteran has submitted statements regarding a stressor of the loss of his wife during service.  The Board notes that such stressor obviously occurred during service, as it is mentioned in the Veteran's service treatment records.  The Board notes, however, that the medical evidence does not currently support a diagnosis of PTSD, and service connection is therefore not warranted.  38 C.F.R. § 3.304.  The evidence simply does not show any diagnoses of PTSD.  

Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability.  See 38 U.S.C.A. §§ 1110; 1131.  In the absence of proof of present disability there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328 (1997) (38 U.S.C.A. § 1131 requires existence of present disability for VA compensation purposes); see also Wamhoff v. Brown, 8 Vet. App. 517, 521 (1996).  Here, the evidence indicates that the Veteran is not currently diagnosed with PTSD, and thus service connection is not warranted.  

As the preponderance of the probative medical evidence is against a finding that the Veteran meets the criteria for entitlement to service connection for PTSD, the claim must be denied.  

The Board has considered the Veteran's assertions, but as a layman, he is not competent to give a medical opinion on the diagnosis or etiology of a condition.  See Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  The Board observes that the Veteran is competent to report that he had symptoms that he thought were due to PTSD during his period of service, or after service, but he is not competent to provide a medical opinion regarding the diagnosis or the etiology of any such claimed disorder.  Thus, the Veteran's lay assertions are not competent or sufficient.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  

In reaching the conclusions above the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).   


ORDER

Service connection for PTSD is denied.  


REMAND

The other issues on appeal are entitlement to an increase in a 30 percent rating for recurrent subluxation of the left knee and entitlement to an increase in a 10 percent rating for osteoarthritis of the left knee with internal derangement.  The Board finds that there is a further VA duty to assist the Veteran in developing evidence pertinent to his claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).  

The Veteran was last afforded a VA orthopedic examination in December 2009.  The diagnosis was degenerative joint disease of the left knee associated with laxity.  The examiner indicated a problem associated with the diagnosis was osteoarthritis of the left knee with internal derangement.  

The Board notes that the Veteran has received treatment for his service-connected recurrent subluxation of the left knee and osteoarthritis of the left knee with internal derangement subsequent to the December 2009 VA orthopedic examination.  

For example, a February 2010 VA treatment entry noted that the Veteran reported that he continued to need mechanical assistance for long distance walking due to a weakened left knee issue and a fear of falling.  As to the Veteran's musculoskeletal system, the examiner noted that the Veteran had a chronic history of left knee pain and that he reported that his left knee dislocations were getting worse.  The Veteran reported that he had a potential for falling.  It was noted that the Veteran did have a knee brace.  As to a patient assessment, the examiner stated that the Veteran reported his left knee was worsening.  Diagnoses were not provided at that time.  

Another February 2010 VA treatment entry noted that the Veteran reported that he had intermittent knee pain and giving way from a previous orthopedic injury.  He stated that he had a hard knee brace, but felt that he needed physical therapy to help strengthen his knee and to keep it from popping out.  As to a review of the Veteran's musculoskeletal system, the examiner indicated a left knee ligament repair was needed, but that the Veteran was not a candidate for repair due to his health status.  It was also noted that the Veteran had intermittent left knee pain for years, including while in the service.  The assessment included a knee condition, as above.  

An April 2010 VA treatment entry noted that the Veteran reported that his pain was getting worse in his left knee.  The diagnoses included a knee condition.  

The Board observes that the Veteran has not been afforded a VA examination as to his service-connected recurrent subluxation of the left knee and osteoarthritis of the left knee with internal derangement in almost two years.  Additionally, the record clearly raises a question as to the current severity of the Veteran's service-connected recurrent subluxation of the left knee and osteoarthritis of the left knee with internal derangement.  Therefore, the Board finds that a current examination is necessary.  See Caffrey v. Brown, 6 Vet. App. 377, 381 (1995) (VA was required to afford a contemporaneous medical examination where examination report was approximately two years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  

The claims file contains no record of any treatment (VA or private) for left knee problems since April 2010.  Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for left knee problems (including his service-connected recurrent subluxation of the left knee and osteoarthritis of the left knee with internal derangement) since April 2010.  After receiving this information and any necessary releases, contact the named medical providers and obtain copies of the related medical records which are not already in the claims folder.  Specifically VA treatment records since April 2010 should also be obtained.  

2.  Schedule the Veteran for a VA examination to determine the severity of his service-connected recurrent subluxation of the left knee and osteoarthritis of the left knee with internal derangement.  The claims folder must be provided to and reviewed by the examiner in conjunction with the examination.  All indicated tests should be conducted, including x-ray, and all symptoms associated with the Veteran's service-connected left knee disabilities should be described in detail.  Specifically, the examiner should conduct a thorough orthopedic examination of the Veteran's left knee disabilities and provide diagnoses of any pathology found.  

In examining the left knee disabilities, the examiner should document any limitation of motion (in degrees) of the Veteran's left knee, to include providing the point at which painful motion begins.  The examiner should also indicate whether there is any guarding on motion and the degrees at which the guarding starts.  

The examination should further comment as to whether (and if so, to what extent, (i.e. slight, moderate, or severe)) the knee disability includes recurrent subluxation or lateral instability.  

The examiner should be asked to indicate whether pain or weakness significantly limits functional ability during flare-ups or when the left knee is used repeatedly over a period of time.  The examiner should also be asked to determine whether the joint exhibits weakened movement, excess fatigability or incoordination; if feasible, these determinations should be expressed in terms of additional range-of-motion loss due to any weakened movement, excess fatigability or incoordination.  If it is not feasible to express any functional impairment caused by pain, weakened movement, excess fatigability or incoordination, found in terms of additional range-of motion loss, the examiner should so state.  

3.  Thereafter, review the Veteran's claim for entitlement to an increase in a 30 percent rating for recurrent subluxation of the left knee, and his claim for an increase in a 10 percent rating for osteoarthritis of the left knee with internal derangement.  If any benefit sought remains denied, issue a supplemental statement of the case to the Veteran and his representative, and provide an opportunity to respond before the case is returned to the Board.  

The purposes of this remand are to ensure notice is complete, and to assist the appellant with the development of his claims.  The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claims.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


